Title: To Alexander Hamilton from Theodore Sedgwick, 7 February 1799
From: Sedgwick, Theodore
To: Hamilton, Alexander



Philadelphia 7th. Feby. 1799

I had the pleasure, my dear sir, the day before yesterday to receive your favor of the 2nd.
With regard to the conduct of Virginia & Kentucky—The moment I came into town I applied to the apparent leaders in the house of Representatives, & stated to them my opinion of the measures which to me seemed expedient to be adopted—That it was necessary to preoccupy the ground—that, for this purpose it would be expedient to appoint an able committee, to refer the addresses on the subject, with an inten⟨tion⟩ of making a report, which should have all the properties of an address. I had two reasons for proposing this being done by the house—because we had before the senate no address on the subject and because, for obvious reasons, the conduct of the house would excite more attention and make a deeper impression. I spoke to no gentlem⟨an⟩ who did not explicitly concur with me in opinion but Nothing has been done, because, as I understand, the gentlemen cannot agree on the precise mode in which it is to be done. They still say, and I have this day had conversation with them on the subject, that the business will yet be done. Had it not been beleived that the house would have, before this time, executed this important object, it would have been, long since, in progress in the Senate. It is not yet, perhaps, too late, tho’ I regret as much as any one can the delay.
You have seen, I presume, the address of the minority of the house of Representatives of Virga to their constituents. It is said to have been drawn by Marshall. It is able, & elegant, and eloquent, but the eloquence is of a kind not to make a deep impression on the gross materials to which it is addressed. It shews that its authors beleive their situation critical & the danger iminent. It was, perhaps incompatible with the relation of the addressers, as a minority, to employ the instrument of denunciation, and yet, I am persuaded, no procedure of this kind can be effectual without it.
Under the present circumstances is it expedient that this subject should be undertaken by the Senate?
The delays in the military department are as unaccountable as they are injurious. Immediately after receiving your letter I called on the Secy. at war. He told me that the delay had originated principally from a disappointment in obtaining clothing—that the contracts had failed. I replied that if such was the case by an immediate employment of all the tailors in the great towns cloths might be procured faster than they would be wanted by the recruits—that this was the season to inlist—that it would soon be passed and that if this opportunity was neglected, no one could foresee the evil consequences which might result. It would give encouragement to those who had already erected the Standard of opposition; it would dishearten the friends of the government and render the government itself unpopular. He said that the business of inlistment would be put under your immediate direction—that the orders for that purpose were in forwardness and would that day be compleated and submited to the President for his approbation and that the next day they would be forwarded to you by the mail. Before this time, therefore, you have them, but if they are not impracticable I shall be agreeably disappointed. Is there no remedy for this evil? Will it be possible to get on in a state of war or insurrection?
I need not say that I write to you in the most perfect confidence. I last evening called to pay my respects to the President—he was alone, and, as I hoped, soon introduced the subject of our military. I gave him my view of the subject & some what at large. He replied nearly in the following words. “As to the Virginians, sir, it is weakness to apprehend any thing from them, but if you must have an army I will give it to you, but remember it will make the government more unpopular than all their other acts. They have submited with more patience than any people ever did to the burden of taxes which has been liberally laid on, but their patience will not last always.” This was the text on which he dilated extensively. I cannot say that I was astonished. Astonishment is a sentiment which he has, for some time, lost the power to excite. During the time that I was with him the bill before the Senate for the new organization of the army was mentioned. He asked me what additional authority it was proposed to give the commander in chief. I answered none—that all that was proposed was giving him a new title that of “General.” “What,” said he “are you going to appoint him general over the President?” “I have not been so blind but I have seen a combined effort, among those who call themselves the friends of government to annihilate the essential powers given by the president. This sir (raising his voice) “my understanding has perceived and my heart felt.” After an expression of supprise and a declaration of belief that he was mistaken, with all humility I prayed him to mention the facts from which he had made this inference. He answered that if I had not seen it, it was improper for him to go into the detail.
This shews that we are afflicted with an evil for which certainly no compleat remedy can be applied, but it might be paliated perhaps by bringing into the administration a man of talents ⟨and⟩ of that peculiar kind which gives an ascendency ⟨with⟩out its being perceived. This never was in any ⟨co⟩untry more important. Nor if the right character could be found is it an object unattainable. With all his good qualities, however, our friend C——n is not the man. In official details and execution he has, perhaps, no superior, but in the other and more essential characteristic to my mind he is wholly deficient. But can a vacancy be made? While I have been continuing writing amidst the chit-chat of senatorial debate the mail is closed. Will you permit me to close this without revision? I have written I know not what, but I hope it is inteligible. This I do know that I am yours sincerely

T. S.

 